Citation Nr: 1324739	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  09-02 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from February 1943 to November 1945.  He died in 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied entitlement to death pension benefits.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Death pension benefits are generally available for surviving spouses, as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2012).  An appellant is entitled to these benefits if the Veteran served on active duty for 90 consecutive days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C.A. § 1541 (West 2002).  In computing the necessary active service, broken periods of service may be aggregated to total 90 days during one or more periods of war.  38 C.F.R. § 3.16 (2012).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.23 (2012).  In determining income for this purpose, payments of any kind from any source, including salary, retirement or annuity payments, or similar income, which has been waived, are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 (2012).  Exclusions from income include the expenses of the Veteran's last illness and burial and for the Veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  38 C.F.R. § 3.272(h) (2012).  Such expenses may be deducted only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h) (2012).  Exclusions from income do not include Social Security Administration (SSA) disability benefits.  38 C.F.R. § 3.272 (2012).  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii) (2012).  Lump-sum proceeds of any life insurance policy on a veteran may also be excluded from income.  38 C.F.R. § 3.272(x) (2012).  

In the decision denying the appellant's claim, the RO noted that the appellant had received VA life insurance and appeared to consider this amount in her income.  As noted above, as well as by the appellant's representative, such proceeds are to be excluded from income for the purposes of determining entitlement to death pension benefits.  However, it is not clear from the current record when those benefits had been paid and what time frame they were received by the appellant.  

Additionally, although the appellant has reported payment of funeral and burial expenses in April 2007, and final medical expenses in February 2007, documentation as to the payment, rather than billing, of those expenses, to include the timing, is not of record.  This information is necessary to determine entitlement the benefit sought.  

Finally, the record is not complete with regard to the appellant's expenses with regard to entitlement to death pension benefits in the years subsequent to the Veteran's death.  Consequently, the Board finds that additional development is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The appellant should be asked to provide additional documentation regarding the payment of the insurance proceeds, including the date the payments were received, as well as documentation related to the timing of the payment of the Veteran's final illness, funeral and burial expenses.  She should also provide information related to her excludable expenses for the years, 2008, 2009, 2010, 2011 and 2012 to determine eligibility in those years.  

2.  After ensuring that the requested action is completed to the extent possible, re-adjudicate the claim on appeal, including calculations related to the specific income and net worth determinations necessary to make a determination.  If the benefit sought is not granted, furnish the appellant and her representative a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

